

	

		II

		109th CONGRESS

		1st Session

		S. 1362

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Sessions (for

			 himself, Mr. Craig,

			 Mr. Inhofe, and Mr. Isakson) introduced the following bill; which

			 was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To provide for enhanced Federal enforcement

		  of, and State and local assistance in the enforcement of, the immigration laws

		  of the United States, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Homeland Security Enhancement Act of

			 2005.

		2.State

			 DefinedIn this Act, the term

			 State has the meaning given that term in section 101(a)(36) of

			 the Immigration and Nationality Act (8 U.S.C. 1101 (a)(36)).

		3.Federal affirmation of

			 immigration law enforcement by States and political subdivisions of

			 StatesNotwithstanding any

			 other provision of law and reaffirming the existing inherent authority of

			 States, law enforcement personnel of a State or a political subdivision of a

			 State have the inherent authority of a sovereign entity to investigate,

			 identify, apprehend, arrest, detain, or transfer to Federal custody aliens in

			 the United States (including the transportation of such aliens across State

			 lines to detention centers), for the purpose of assisting in the enforcement of

			 the immigration laws of the United States in the normal course of carrying out

			 the law enforcement duties of such personnel. This State authority has never

			 been displaced or preempted by a Federal law.

		4.State and local law

			 enforcement provision of information regarding aliens

			(a)Violations of

			 Federal lawA statute,

			 policy, or practice that prohibits a law enforcement officer of a State, or of

			 a political subdivision of a State, from enforcing Federal immigration laws or

			 from assisting or cooperating with Federal immigration law enforcement in the

			 course of carrying out the law enforcement duties of the officer or from

			 providing information to an official of the United States Government regarding

			 the immigration status of an individual who is believed to be illegally present

			 in the United States is in violation of section 642(a) of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a))

			 and section 434 of the Personal Responsibility and Work Opportunity

			 Reconciliation Act of 1996 (8 U.S.C. 1644).

			(b)Provision of

			 information regarding apprehended illegal aliens

				(1)In

			 generalIn compliance with

			 section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility

			 Act of 1996 (8 U.S.C. 1373(a)) and section 434 of the Personal Responsibility

			 and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1644), States and

			 localities should provide to the Secretary of Homeland Security the information

			 listed in subsection (c) on each alien apprehended or arrested in the

			 jurisdiction of the State or locality who is believed to be in violation of an

			 immigration law of the United States. Such information should be provided

			 regardless of the reason for the apprehension or arrest of the alien.

				(2)Time

			 limitationNot later than 10

			 days after an alien described in paragraph (1) is apprehended, information

			 requested to be provided under paragraph (1) should be provided in such form

			 and in such manner as the Secretary of Homeland Security may, by regulation or

			 guideline, require.

				(c)Information

			 requiredThe information

			 listed in this subsection is as follows:

				(1)The name of the alien.

				(2)The address or place of residence of the

			 alien.

				(3)A physical description of the alien.

				(4)The date, time, and location of the

			 encounter with the alien and reason for stopping, detaining, apprehending, or

			 arresting the alien.

				(5)If applicable, the driver’s license number

			 issued to the alien and the State of issuance of such license.

				(6)If applicable, the type of any other

			 identification document issued to the alien, any designation number contained

			 on the identification document, and the issuing entity for the identification

			 document.

				(7)If applicable, the license plate number,

			 make, and model of any automobile registered to, or driven by, the

			 alien.

				(8)A photo of the alien, if available or

			 readily obtainable.

				(9)The fingerprints of the alien, if available

			 or readily obtainable, including a full set of 10 rolled fingerprints if

			 available or readily obtainable.

				(d)ReimbursementThe Secretary of Homeland Security shall

			 reimburse States and localities for all reasonable costs, as determined by the

			 Secretary of Homeland Security, incurred by that State or locality as a result

			 of providing information required by this section.

			(e)Technical and

			 conforming amendments

				(1)Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996

					(A)Technical

			 amendmentSection 642 of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1373) is amended—

						(i)in subsections (a), (b)(1), and (c) by

			 striking Immigration and Naturalization Service and inserting

			 Department of Homeland Security; and

						(ii)in the heading by striking

			 Immigration and

			 Naturalization Service and inserting

			 Department of Homeland

			 Security.

						(B)Conforming

			 amendmentSection 1(d) of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C

			 of Public Law 104–208; 110 Stat. 3009–546) is amended by striking the item

			 related to section 642 and inserting the following:

						

							

								Sec. 642. Communication between government agencies and the

				Department of Homeland

				Security.

							

							.

					(2)Personal

			 Responsibility and Work Opportunity Reconciliation Act of 1996

					(A)In

			 generalSection 434 of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8

			 U.S.C. 1644) is amended—

						(i)by striking Immigration and

			 Naturalization Service and inserting Department of Homeland

			 Security; and

						(ii)in the heading by striking

			 Immigration and

			 Naturalization Service and inserting

			 Department of Homeland

			 Security.

						(B)Conforming

			 amendmentSection 2 of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public

			 Law 104–193; 110 Stat. 2105) is amended by striking the item related to section

			 434 and inserting the following:

						

							

								Sec. 434. Communication between State and local government

				agencies and the Department of Homeland

				Security.

							

							.

					(f)Authorization

			 of appropriationsThere is

			 authorized to be appropriated such sums as are necessary to provide the

			 reimbursements required by subsection (d).

			5.Civil and criminal

			 penalties and forfeiture for aliens unlawfully present in the United

			 States

			(a)Aliens

			 unlawfully presentTitle II

			 of the Immigration and Nationality Act

			 (8 U.S.C.

			 1151 et seq.) is amended by adding after section 275 the

			 following:

				275A.Criminal penalties for unlawful presence

		  in the United States(a)In

				generalIn addition to any

				other violation, an alien present in the United States in violation of this Act

				shall be guilty of a misdemeanor and shall be fined under title 18, United

				States Code, imprisoned not more than 1 year, or both. The assets of any alien

				present in the United States in violation of this Act shall be subject to

				forfeiture under title 19, United States Code.

						(b)Affirmative

				defenseIt shall be an

				affirmative defense to a violation of subsection (a) that the alien overstayed

				the time allotted under the alien’s visa due to an exceptional and extremely

				unusual hardship or physical illness that prevented the alien from leaving the

				United States by the required

				date.

						.

			(b)Increase in

			 criminal penalties for illegal entrySection 275(a) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1325(a)) is amended by striking 6 months, and

			 inserting 1 year,.

			6.Listing of immigration

			 violators in the National Crime Information Center database

			(a)Provision of

			 information to the NCIC

				(1)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Under Secretary for Border

			 and Transportation Security of the Department of Homeland Security shall

			 provide the National Crime Information Center of the Department of Justice with

			 such information as the Director may have related to—

					(A)any alien against whom a final order of

			 removal has been issued;

					(B)any alien who is subject to a voluntary

			 departure agreement;

					(C)any alien who has remained in the United

			 States beyond the alien’s authorized period of stay; and

					(D)any alien whose visa has been

			 revoked.

					(2)Requirement to

			 provide and use informationThe information described in paragraph (1)

			 shall be provided to the National Crime Information Center, and the Center

			 shall enter the information into the Immigration Violators File of the National

			 Crime Information Center database, regardless of whether—

					(A)the alien received notice of a final order

			 of removal;

					(B)the alien has already been removed;

			 or

					(C)sufficient identifying information is

			 available for the alien, such as a physical description of the alien.

					(b)Inclusion of

			 information in the NCIC databaseSection 534(a) of title 28, United States

			 Code, is amended—

				(1)in paragraph (3), by striking

			 and at the end;

				(2)by redesignating paragraph (4) as paragraph

			 (5); and

				(3)by inserting after paragraph (3) the

			 following:

					

						(4)acquire, collect, classify, and preserve

				records of violations of the immigration laws of the United States, regardless

				of whether the alien has received notice of the violation, sufficient

				identifying information is available for the alien, or the alien has already

				been removed;

				and

						.

				(c)Permission To

			 depart voluntarilySection 240B of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1229c) is amended—

				(1)by striking Attorney General

			 each place that term appears and inserting Secretary of Homeland

			 Security; and

				(2)in subsection (a)(2)(A), by striking

			 120 and inserting 30.

				7.Increase of Federal

			 detention space and the utilization of facilities identified for closures as a

			 result of the Defense Base Closure Realignment Act of 1990

			(a)Construction or

			 acquisition of detention facilities

				(1)In

			 generalThe Secretary of

			 Homeland Security shall construct or acquire, in addition to existing

			 facilities for the detention of aliens, 20 detention facilities in the United

			 States that have the capacity to detain a total of not less than 10,000

			 individuals at any time for aliens detained pending removal or a decision on

			 removal of such alien from the United States.

				(2)Determination

			 of locationThe location of

			 any detention facility built or acquired in accordance with this subsection

			 shall be determined by the Deputy Assistant Director of the Office of Detention

			 and Removal Operations within the Bureau of Immigration and Customs

			 Enforcement.

				(3)Use of

			 installations under base closure lawsIn acquiring detention facilities under

			 this subsection, the Secretary of Homeland Security shall, to the maximum

			 extent practical, request the transfer of appropriate portions of military

			 installations approved for closure or realignment under the Defense Base

			 Closure and Realignment Act of 1990 (part A of title XXIX of

			 Public Law

			 101–510;

			 10 U.S.C. 2687

			 note) for use in accordance with paragraph (1).

				(b)Technical and

			 conforming amendmentSection 241(g)(1) of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1231(g)(1)) is amended by striking may expend

			 and inserting shall expend.

			(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as necessary to carry out this

			 section.

			8.Federal custody of

			 illegal aliens apprehended by State or local law enforcement

			(a)In

			 generalTitle II of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1151 et seq.) is amended by adding after section 240C the

			 following:

				240D.Transfer of illegal aliens from State to

		  Federal Custody(a)In

				generalIf the head of a law

				enforcement entity of a State (or, if appropriate, a political subdivision of

				the State) exercising authority with respect to the apprehension or arrest of

				an illegal alien submits a request to the Secretary of Homeland Security that

				the alien be taken into Federal custody, the Secretary of Homeland

				Security—

							(1)shall—

								(A)not later than 72 hours after the

				conclusion of the State charging process or dismissal process, or if no State

				charging or dismissal process is required, not later than 72 hours after the

				illegal alien is apprehended, take the illegal alien into the custody of the

				Federal Government and incarcerate the alien; or

								(B)request that the relevant State or local

				law enforcement agency temporarily detain or transport the illegal alien to a

				location for transfer to Federal custody; and

								(2)shall designate at least one Federal,

				State, or local prison or jail or a private contracted prison or detention

				facility within each State as the central facility for that State to transfer

				custody of criminal or illegal aliens to the Department of Homeland

				Security.

							.

				

					(b)Reimbursement

						(1)In

				generalThe Department of

				Homeland Security shall reimburse a State or a political subdivision of a State

				for all reasonable expenses, as determined by the Secretary of Homeland

				Security, incurred by the State or political subdivision in the detention and

				transportation of a criminal or illegal alien as described in subparagraphs (A)

				and (B) of subsection (a)(1).

						(2)Cost

				computationCompensation

				provided for costs incurred under subparagraphs (A) and (B) of subsection

				(a)(1) shall be—

							(A)the product of—

								(i)the average cost of incarceration of a

				prisoner in the relevant State, as determined by the chief executive officer of

				a State (or, as appropriate, a political subdivision of the State); multiplied

				by

								(ii)the number of days that the alien was in

				the custody of the State or political subdivision; added to

								(B)the cost of transporting the criminal or

				illegal alien from the point of apprehension or arrest to the location of

				detention, and if the location of detention and of custody transfer are

				different, to the custody transfer point.

							(c)Requirement for

				appropriate securityThe

				Secretary of Homeland Security shall ensure that illegal aliens incarcerated in

				Federal facilities pursuant to this subsection are held in facilities which

				provide an appropriate level of security.

					(d)Requirement for

				schedule

						(1)In

				generalIn carrying out this

				section, the Secretary of Homeland Security shall establish a regular circuit

				and schedule for the prompt transfer of apprehended illegal aliens from the

				custody of States and political subdivisions of States to Federal

				custody.

						(2)Authority for

				contractsThe Secretary of

				Homeland Security may enter into contracts with appropriate State and local law

				enforcement and detention officials to implement this subsection.

						(e)Illegal alien

				definedFor purposes of this

				section, the term illegal alien means an alien who—

						(1)entered the United States without

				inspection or at any time or place other than that designated by the Secretary

				of Homeland Security;

						(2)was admitted as a nonimmigrant and who, at

				the time the alien was taken into custody by the State or a political

				subdivision of the State, had failed to—

							(A)maintain the nonimmigrant status in which

				the alien was admitted or to which it was changed under section 248; or

							(B)comply with the conditions of any such

				status;

							(3)was admitted as an immigrant and has

				subsequently failed to comply with the requirements of that status; or

						(4)failed to depart the United States under a

				voluntary departure agreement or under a final order of

				removal.

						.

			(b)Authorization

			 of appropriations for the detention and transportation to Federal custody of

			 aliens not lawfully presentThere is authorized to be appropriated

			 $500,000,000 for the detention and removal of aliens not lawfully present in

			 the United States under the Immigration and

			 Nationality Act (8 U.S.C. 1101 et seq.) for fiscal

			 year 2006 and each subsequent fiscal year.

			9.Immigration law

			 enforcement training of State and local law enforcement personnel

			(a)Training manual

			 and pocket guide

				(1)EstablishmentNot later than 180 days after the date of

			 enactment of this Act, the Secretary of Homeland Security shall

			 establish—

					(A)a training manual for law enforcement

			 personnel of a State or political subdivision of a State to train such

			 personnel in the investigation, identification, apprehension, arrest,

			 detention, and transfer to Federal custody of aliens in the United States

			 (including the transportation of such aliens across State lines to detention

			 centers and the identification of fraudulent documents); and

					(B)an immigration enforcement pocket guide for

			 law enforcement personnel of a State or political subdivision of a State to

			 provide a quick reference for such personnel in the course of duty.

					(2)AvailabilityThe training manual and pocket guide

			 established in accordance with paragraph (1) shall be made available to all

			 State and local law enforcement personnel.

				(3)ApplicabilityNothing in this subsection shall be

			 construed to require State or local law enforcement personnel to carry the

			 training manual or pocket guide established in accordance with paragraph (1)

			 with them while on duty.

				(4)CostsThe Secretary of Homeland Security shall be

			 responsible for any and all costs incurred in establishing the training manual

			 and pocket guide under this subsection.

				(b)Training

			 flexibility

				(1)In

			 generalThe Secretary of

			 Homeland Security shall make training of State and local law enforcement

			 officers available through as many means as possible, including residential

			 training at the Center for Domestic Preparedness of the Department of Homeland

			 Security, onsite training held at State or local police agencies or facilities,

			 on-line training courses by computer, teleconferencing, and videotape, or the

			 digital video display (DVD) of a training course or courses.

				(2)On-line

			 trainingThe head of the

			 Distributed Learning Program of the Federal Law Enforcement Training Center

			 shall make training available for State and local law enforcement personnel via

			 the Internet through a secure, encrypted distributed learning system that has

			 all its servers based in the United States, is sealable, survivable, and is

			 capable of having a portal in place within 30 days.

				(3)Federal

			 personnel trainingThe

			 training of State and local law enforcement personnel under this section shall

			 not displace the training of Federal personnel.

				(c)ClarificationNothing in this Act or any other provision

			 of law shall be construed as making any immigration-related training a

			 requirement for, or prerequisite to, any State or local law enforcement officer

			 exercising the inherent authority of the officer to investigate, identify,

			 apprehend, arrest, detain, or transfer to Federal custody illegal aliens during

			 the normal course of carrying out the law enforcement duties of the

			 officer.

			(d)Training

			 limitationSection 287(g) of

			 the Immigration and Nationality Act

			 (8 U.S.C.

			 1357(g)) is amended—

				(1)by striking Attorney General

			 each place that term appears and inserting Secretary of Homeland

			 Security; and

				(2)in paragraph (2), by adding at the end the

			 following: Such training shall not exceed 14 days or 80 hours, whichever

			 is longer..

				10.Immunity

			(a)Personal

			 immunityNotwithstanding any

			 other provision of law, a law enforcement officer of a State, or of a political

			 subdivision of a State, shall be immune, to the same extent as a Federal law

			 enforcement officer, from personal liability arising out of the enforcement of

			 any immigration law. The immunity provided in this subsection shall only apply

			 to an officer of a State, or of a political subdivision of a State, who is

			 acting within the scope of such officer’s official duties.

			(b)Agency

			 immunityNotwithstanding any

			 other provision of law, a law enforcement agency of a State, or of a political

			 subdivision of a State, shall be immune from any claim for money damages based

			 on Federal, State, or local civil rights law for an incident arising out of the

			 enforcement of any immigration law, except to the extent that the law

			 enforcement officer of that agency, whose action the claim involves, committed

			 a violation of Federal, State, or local criminal law in the course of enforcing

			 such immigration law.

			11.Places of detention

			 for aliens detained pending examination or decision on removal

			(a)In

			 generalSection 241(g) of

			 the Immigration and Nationality Act

			 (8 U.S.C.

			 1231(g)) is amended by adding at the end the following:

				

					(3)Policy on

				detention in State and local detention facilitiesIn carrying out paragraph (1), the

				Secretary of Homeland Security shall ensure that an alien arrested under

				section 287(a) is detained, pending the alien being taken for the examination

				described in that section, in a State or local prison, jail, detention center,

				or other comparable facility, if—

						(A)such a facility is the most suitably

				located Federal, State, or local facility available for such purpose under the

				circumstances;

						(B)an appropriate arrangement for such use of

				the facility can be made; and

						(C)such facility satisfies the standards for

				the housing, care, and security of persons held in custody of a United States

				marshal.

						.

			(b)Detention

			 facility suitabilityNotwithstanding any other provision of law,

			 a facility described in

			 section

			 241(g)(3)(C) of the Immigration

			 and Nationality Act, as added by subsection (a), is adequate for

			 detention of persons being held for immigration related violations.

			(c)Technical and

			 conforming amendmentSection 241 of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1231) is amended by striking Attorney General

			 each place that term appears and inserting Secretary of Homeland

			 Security.

			12.Institutional Removal

			 Program

			(a)Continuation

				(1)In

			 generalThe Department of

			 Homeland Security shall continue to operate and implement the program known on

			 the date of the enactment of this Act as the Institutional Removal Program

			 which—

					(A)identifies removable criminal aliens in

			 Federal and State correctional facilities;

					(B)ensures such aliens are not released into

			 the community; and

					(C)removes such aliens from the United States

			 after the completion of their sentences.

					(2)ExpansionThe Institutional Removal Program shall be

			 extended to all States. Any State that receives Federal funds for the

			 incarceration of criminal aliens shall—

					(A)cooperate with Federal officials who carry

			 out the Institutional Removal Program;

					(B)expeditiously and systematically identify

			 criminal aliens in its prison and jail populations; and

					(C)promptly convey such information to the

			 Federal officials who carry out the Institutional Removal Program as a

			 condition for receiving such funds.

					(b)Authorization

			 for detention after completion of State or local prison sentenceLaw enforcement officers of a State or

			 political subdivision of a State have the authority to—

				(1)hold an illegal alien for a period of up to

			 14 days after the alien has completed the alien’s State prison sentence in

			 order to effectuate the transfer of the alien to Federal custody when the alien

			 is removable or not lawfully present in the United States; or

				(2)issue a detainer that would allow aliens

			 who have served a State prison sentence to be detained by the State prison

			 until personnel from the Bureau of Immigration and Customs Enforcement can take

			 the alien into custody.

				(c)Technology

			 usageTechnology such as

			 videoconferencing shall be used to the maximum extent possible in order to make

			 the Institutional Removal Program available in remote locations. Mobile access

			 to Federal databases of aliens, such as the IDENT database maintained by the

			 Secretary of Homeland Security, and live scan technology shall be used to the

			 maximum extent practicable in order to make these resources available to State

			 and local law enforcement agencies in remote locations.

			(d)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out the Institutional Removal

			 Program—

				(1)$40,000,000 for fiscal year 2007;

				(2)$50,000,000 for fiscal year 2008;

				(3)$60,000,000 for fiscal year 2009;

				(4)$70,000,000 for fiscal year 2010;

				(5)$80,000,000 for fiscal year 2011;

			 and

				(6)$80,000,000 for each fiscal year after

			 fiscal year 2011.

				13.ConstructionNothing in this Act may be construed to

			 require law enforcement personnel of a State or political subdivision of a

			 State to—

			(1)report the identity of a victim of, or a

			 witness to, a criminal offense to the Secretary of Homeland Security for

			 immigration enforcement purposes;

			(2)arrest such victim or witness for a

			 violation of the immigration laws of the United States; or

			(3)enforce the immigration laws of the United

			 States.

			14.SeverabilityIf any provision of this Act, including any

			 amendment made by this Act, or the application of such provision to any person

			 or circumstance, is held invalid, the remainder of this Act, and the

			 application of such provision to other persons not similarly situated or to

			 other circumstances, shall not be affected by such invalidation.

		

